Citation Nr: 0612007	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cerebral atrophy with 
white matter disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service from July 1955 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in March 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Cerebral atrophy with white matter disease was not 
present in service and is not shown to be related to service 
nor to be proximately due to or the result of a service-
connected disability.


CONCLUSION OF LAW

Cerebral atrophy with white matter disease was not incurred 
in or aggravated by service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his service connection claim by correspondence 
dated in August and December 2002.  Adequate opportunities to 
submit evidence and request assistance have been provided.  
Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to this matter and because this claim is 
being denied any other notice requirements are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the service connection claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be considered 
service connected.  38 C.F.R. § 3.310 (2005).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the veteran contends that he has cerebral 
atrophy with white matter disease as the result of head 
trauma during active service.  Service medical records show 
he sustained trauma to the right side of his head in 
November 1952 and a January 2000 VA ear disease examiner 
stated his inner ear problems, identified as dead labyrinth, 
were as likely as not related to this head trauma.  Service 
connection has been established including for scars to the 
forehead and right parietal area, dead labyrinth, tinnitus, 
and bilateral hearing loss.  VA medical records include a 
May 1997 magnetic resonance imaging (MRI) scan report which 
noted diagnoses of mild cerebral atrophy with minimal white 
matter disease most likely secondary to ischemic/atrophic 
demyelination.  Subsequent VA reports, in essence, ruled out 
demyelinating diseases such as multiple sclerosis.

A June 2002 MRI scan revealed mild diffuse cortical atrophy 
at the brain with residuals of small old lacunar infarctions 
at the brain stem, both basal ganglia, and the 
periventricular regions and deep white matter of the centrum 
semiovale.  Similar findings were noted upon computed 
tomography (CT) scan in January 2004.  No opinions as to 
etiology were provided.  It was the opinion of a July 2005 VA 
neurologist that the veteran was shown to have hypertension 
and that the MRI findings of deep white matter disease were 
consistent with a history of hypertension.  The examiner also 
noted there was no evidence of neurologic disturbance during 
active service and no evidence of any present neurologic 
disability as a result of the minor head trauma during 
service.

Based upon the evidence of record, the Board finds the 
veteran's cerebral atrophy with white matter disease was not 
present in service and is not shown to be related to service 
nor to be proximately due to or the result of a service-
connected disability.  Although the evidence shows he 
sustained head trauma during active service, the July 2005 VA 
examiner's opinion is persuasive that the claimed disorder is 
due to his nonservice-connected hypertension.  It is 
significant to note that service connection for hypertension 
was denied in a July 1996 final Board decision.  The July 
2005 VA examiner, a neurologist, is also presumed to have a 
higher level of expertise concerning brain disorders than the 
January 2000 VA ear disease examiner.  The July 2005 VA 
examiner's opinion is shown to have been based upon an 
examination of the veteran and a review of the entire claims 
file.  The veteran has questioned whether the examiner 
actually reviewed all of the evidence of record; however, the 
Board finds no reason to doubt the veracity of the examiner's 
statements.

While the veteran believes his cerebral atrophy with white 
matter disease was incurred as a result of service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds that entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for cerebral atrophy with 
white matter disease is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


